Citation Nr: 1638424	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1946 to December 1947 and from January 1950 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case for further development in November 2013, in December 2014, and in July 2015.


FINDING OF FACT

The Veteran does not have chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness, as the result of VA medical treatment at Brecksville VA Medical Center in July 2006.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The duty to notify was satisfied in a letter sent to the Veteran in April 2008 that fully addressed all notice elements. 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  The Veteran was provided VA examinations/opinions in August 2008, April 2015, and January 2016.  Taken together, the opinions provide a sufficient basis for deciding the claim.  In particular, the January 2016 opinion is adequate for rating purposes because the examiner reviewed the claims file and addressed the questions posed in the Board's remand request.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  38 U.S.C.A. § 1151

The Veteran contends that he contracted Legionnaires' disease as a result of using the pool and shower facilities at Brecksville VA Medical Center in July 2006 for hydrotherapy and that he continues to suffer from residuals of the disease, to include chronic fatigue and muscle weakness. 


Under 38 U.S.C.A. § 1151, entitlement to benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361 (d). 

The record reflects that Legionnaires' was discovered after hospitalization between August 20, 2006 and September 12, 2006 for treatment for bilateral pneumonia.  A VA treatment record dated September 15, 2006, three days after the Veteran was discharged from the hospital, indicated an abnormal urine test showing Legionella antigen positive.  The treatment record indicated the Veteran was screened because it had been recently discovered that the shower area at the Brecksville VAMC was contaminated by Legionella prior to his hospitalization.  The treatment provider opined that the treatment of the Veteran's pneumonia had been adequate, but noted that sometimes there were relapses and the Veteran had not been given the acceptable duration of treatment pursuant to "current guidelines".  Based on such conclusion, the treatment provider prescribed an additional 10 days of medication.

The Veteran filed a claim for benefits in August 2007.  In August 2008, he underwent a VA examination.  An examiner discussed the onset of Legionnaires' disease and her opinion that the antibiotics given were appropriate.  It was noted that his Legionnaires' resolved.  The examiner indicated that 75 percent of individuals with Legionnaires' experience fatigue and that the Veteran "did have significant fatigue after the hospital stay."

An infectious disease e-consult dated September 19, 2014 is of record.  In this note, a physician reviewed the "limited information provided" and indicated he did not believe there is a 50 percent or more chance that the Veteran contracted Legionnaires' disease from the Brecksville Medical Center VA pool "unless there was an outbreak of this disease reported from this institution affecting other patients/personnel at the same time."  The physician also noted that his impression was that "fatigue, generalized weakness and myalgias are not because of Legionnaires' pneumonia diagnosed and treated in 2006."  The physician explained that Legionnaires' pneumonia is a pneumonia that responds to therapy well, if diagnosed and treated appropriately."  The physician indicated it does not cause long term complications or chronic residual problems.

In April 2015, a medical practitioner reviewed the record and determined that the "clinical timeline of events and the medical staff's immediate and appropriate response to new and material clinical information stands as the foundation for the 'best practice' of medicine.'"  The practitioner opined that the treatment given for the cardiac condition the Veteran suffered from at the time, for Legionnaires' and for pneumonia was not the proximate cause of an additional disability.  The practitioner reviewed the medical evidence around the time of the Veteran's diagnosis of pneumonia and indicated that the use of Zosyn as part of the treatment was in accordance with the best practice of medicine at the time of admission.  The practitioner noted the positive urine test for legionella antigen on September 15, 2006 and the treatment with "patch" therapy of an additional 10 days of Ciprofloxan to reduce a likelihood of relapse.  She indicated that the "early recognition and additional 10 day treatment for Legionella was appropriate and sufficient for the prevention of relapsing infection."  The practitioner reviewed monthly progress notes from the Veteran's visits to podiatry, cardiology, dermatology and nursing. She summarized the Veteran's "general health status" with references to specific treatment notes spanning from November 2006 to March 2015.  The practitioner concluded that the progress notes strongly indicate stable lung, musculoskeletal and cardiac function and, as such, it is less likely than not that the Veteran had long-standing residuals of Legionnaires' disease. 

In January 2016, a VA internist reviewed the record and provided an opinion addressing the Veteran's claim.  She stated:

VBMS and VHA records pertinent to this claim were reviewed and the case was discussed with Dr. Curtis Donskey, the Infectious Disease specialist who treated the veteran's legionella pneumonia in 2006. In answer to the VBA's questions:  

a) There is a greater than 50 percent chance that the veteran contracted legionella as a result of exposure to it at the Brecksville VA pool facilities. The water and air conditioner there had legionella in it.

b) Unlike the events in the Pittsburgh legionella outbreak, the presence of legionella at the Brecksville VA was addressed as soon as it was discovered, and screening for legionella was undertaken at that time, which is how the veteran's disease was identified.  Therefore the disease, while unfortunate, cannot be attributed to the VA's negligence, carelessness, lack of skill, error in judgment, or other instance of fault.

c ) For the reasons listed above, the legionella outbreak at Brecksville was not reasonably foreseeable. 

d) The medical evidence supports resolution of the pneumonia.  The patient responded to treatment and a subsequent [chest X-ray] was negative.  In an 87 year old man on chronic opioid therapy with multiple co-morbid conditions, including sleep apnea, arthritis, enthesopathy, scoliosis, kyphosis, it is less likely than not that symptoms of fatigue and generalized muscle weakness can be attributed to his resolved legionella pneumonia of almost a decade ago.

(The internist also addressed cardiac findings related to the Legionella.  However, the Board denied compensation under 38 C.F.R. § 1151 for additional cardiovascular disability in a November 2013 decision; thus, this evidence is not relevant to the current decision.)

The Board affords the January 2016 medical opinion great probative value, as the opinion was rendered by a medical professional, a VA internist; is unequivocally stated; is consistent with the evidence of record; and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the opinion is uncontroverted in the record.  

The Board affords no probative value to the assertions of the Veteran, as he lacks the medical expertise to relate his perception of an increase in his fatigue and weakness to the Legionnaires' disease contracted in 2006, particularly in light of the medical evidence noted above which demonstrates no current residuals of that condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The probative evidence of record fails to establish that the Veteran incurred any additional disability, described as fatigue and muscle weakness, as a result of the resolved Legionnaire's disease incurred at VA in July 2006.  Without a sufficient showing of additional disability, questions of negligence, foreseeability, and consent are not implicated.  A basis for granting compensation pursuant to 38 U.S.C.A. § 1151 has not been presented.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation under 38 C.F.R. § 1151 for chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


